Citation Nr: 1124630	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO. 10-42 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The appellant is the surviving spouse of a veteran who had active service, including from July 1975 until July 1979, and from October 1979 until November 1986. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDINGS OF FACT

1. A final November 1986 rating decision denied a claim for service connection for the cause of the Veteran's death. 

2. The evidence associated with the claims file since the November 1986 final decision includes relevant service department records that were not before VA at the time of prior final decision. 

3. The Veteran committed suicide in November 1986, while on active duty. 

4. The record does not indicate that the Veteran was mentally unsound.

5. The record indicates that the Veteran had reasonable adequate motives for suicide. 

6. The evidence of record supports a conclusion that the Veteran's death was due to willful misconduct and that it was not due to mental unsoundness. 



CONCLUSIONS OF LAW

1. The November 1986 rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2. Evidence received since the November 1986 rating decision is new and material and the claim of entitlement to service connection for cause of the Veteran's death is reopened for reconsideration. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c)(1) (2010).

3. Service connection for the cause of the Veteran's death is not warranted. 38 U.S.C.A. §§  1310, 1312 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.302 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
In this decision, the Board reopens the claim for service connection for cause of the Veteran's death. In view of the Board's decision to reopen the appellant's claim, a discussion of VA's duties to notify and assist in regards to that claim is unnecessary.

In regards to the claim for service connection for cause of the Veteran's death, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id. 

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA. Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id. As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

Here, the VCAA duty to notify was partially satisfied by way of a letter sent to the appellant in October 2007 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter. The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence. The letter informed her that her service connection claim must be supported by evidence indicating that the Veteran died while on active duty or that the Veteran died from a service-connected injury or disease. 

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice. 

Here, no notice complying with VCAA and Hupp was provided to the appellant; however, the appellant was not prejudiced by this lack of notice. The Board notes that the October 2007 letter and the February 2008 rating decision informed the appellant of what information was necessary to support her claim, as did the September 2010 Statement of the Case. Furthermore, in the present case, the appellant's claim is not based on death due to a service-connected disability, as he was on active duty at the time of his death, was not service connected for any disability at the time of his death, and could not be service connected for a disability until after his discharge, which did not occur due to his death.

Furthermore, the record indicates that any notice defect was cured by actual knowledge on the part of the claimant. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). In order to establish entitlement to service connection for the cause of death, the evidence must establish that a disability of service origin caused, hastened, or substantially and materially contributed to the Veteran's death. 38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312. Factors (1) and (2) relating to Hupp do not apply to the present claim. The Veteran was not service-connected for any disabilities and as such, an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition is not applicable. In regards to factor (3), an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, the appellant demonstrated actual knowledge of such requirements in regards to her claim. In her October 2010 VA Form 9 reported that the Veteran was on active duty and not of sound mind at the time. 

With respect to the Dingess requirements, the appellant was not provided with notice of the type of evidence necessary to establish a disability rating or effective date. However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for service connection. Any questions as to the appropriate disability rating or effective date to be assigned are moot. 

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained service treatment records and the appellant has submitted statements. 

There is also no duty on the part of VA to provide a medical opinion for the claim, because the appellant has been advised of the need to submit competent medical evidence indicating that the Veteran was not of sound mind when he committed suicide while in service. See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). Here, as in Wells, the record in its whole, after due notification, advisement, and assistance to the appellant under the VCAA, does not contain competent medical evidence to suggest that the Veteran had a psychiatric disorder in service that caused his subsequent suicide. Indeed, the Board notes that obtaining a VA examination is unnecessary as there is otherwise sufficient medical evidence of record to make a decision. 38 U.S.C.A. § 5103A(d). 

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


[Continued on the next page]  
New and Material Evidence Claim

The appellant seeks to reopen a previously denied claim for service connection for cause of the Veteran's death. A review of the record indicates that the appellant was previously denied service connection for that claim in a November 1986 rating decision. The appellant did not file a Notice of Disagreement and the rating decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

The RO appears to have reopened the appellant's claim. However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless any RO action. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and material evidence is presented or secured with respect to the final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence of record at the time of the November 1986 rating decision consisted of a Report of Casualty, an informal investigation in January 1987 into the Veteran's suicide, and a copy of the Jacksonville, Florida police incident report. That evidence indicated that the Veteran committed suicide by asphyxiation. The informal investigation also found that the Veteran had been unable to cope with the combination of marital, financial, and personal problems caused by his drug addiction. The examiner found that the Veteran started to abuse drugs again and was depressed by his inability to kick the habit.

The November 1986 rating decision found that the evidence did not show a link between the Veteran's death and a diagnosed chronic mental illness and that the Veteran's death was attributed to his drug abuse and drug related problems. The RO found that the Veteran's death was not the result of mental unsoundness. 

Subsequent to the November 1986 rating decision, no opinions as to the Veteran's mental soundness have been provided. However, additional service treatment records have also been associated with the claims file. The Board notes that under some circumstances a previously denied claim can be reopened on the basis of "relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim," under 38 C.F.R. § 3.156(c). Furthermore, the new service treatment records provided additional information as to the Veteran's mental status in the time prior to his death. 

The evidence submitted since the November 1986 rating decision is new, in that it was not previously of record. There is no suggestion in the record that these records were lost through any fault of the Veteran. Moreover, these service treatment records are relevant because they provide information regarding the Veteran's mental status prior to his death.
 
Therefore, the evidence submitted since the final November 1986 rating decision contains service department records, more specifically relevant service treatment records, which were not available at the time of the prior final adjudication of the appellant's claim. Accordingly, the Board finds that the claim for service connection for cause of the Veteran's death is reopened for reconsideration under the provisions of 38 C.F.R. § 3.156(c)(1). 

 Service Connection for Cause of the Veteran's Death Claim

The appellant contends, as indicated in her October 2010 VA Form 9, that the Veteran's November 1986 death by suicide should be granted service connection for cause of death, because he was on active duty and was not of sound mind at the time of his death, because he was under the influence of a drug.

In general, direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty and not the result of the Veteran's own willful misconduct or drug use. 38 C.F.R. § 3.301(a). 

Under 38 C.F.R. § 3.1(n), willful misconduct means an act involving conscious wrongdoing or known prohibited action, involving deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.

Generally speaking, compensation shall not be paid if disability or death was the result of the Veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. §§ 3.1(n), 3.301(c).  VA regulations provide that alcohol and drug abuse, unless they are a "secondary result" of an "organic disease or disability," are considered to be "willful misconduct." See 38 C.F.R. §§ 3.301(c)(3), 3.310. The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct. Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct. 38 C.F.R. § 3.301(c)(3). 

In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional. A person of unsound mind is incapable of forming intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct). It is a constant requirement for a favorable action that the precipitating mental unsoundness be service connected. 38 C.F.R. § 3.302(a). 

The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness. Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness. A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction. 38 C.F.R. § 3.302(b). 

Because the Veteran died as a result of suicide, the Board must first address the threshold question of whether such act constitutes willful misconduct, thus barring payment of compensation. See 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. §§ 3.1(n), 3.301(c). As noted above, in order for suicide to constitute willful misconduct, the act of self-destruction must be intentional. A person of unsound mind, however, is incapable of forming intent.

In the instant case, it is undisputed that the Veteran was not diagnosed with a psychiatric disorder by a medical professional at the time of his death, though he had undergone treatment for and dealt with substance abuse. 

A June 1986 record from the Counseling and Assistance Center found the Veteran to be psychologically dependent upon cocaine and to be considered a chronic abuser of it. 

A July 1986 Naval Alcohol Rehabilitation Center record noted that there was no evidence of psychosis, organic brain syndrome, debilitating neurosis, or affective disorder.  The Veteran also denied homicidal or suicidal ideation or intent. The examiner's final diagnosis was chemical abuse, cocaine, with psychological dependence, and he was returned to full duty.

On November 19, 1986, a Jacksonville, Florida police report indicates that the Veteran committed suicide. The officer indicated that the Veteran appeared to have commit suicide by hanging himself, which resulted in the breaking of his neck. The officer also noted that the Veteran's spouse stated that her husband had been despondent over financial problems and that could have been his motive. 

A December 1986 informal investigation into the Veteran's death noted that following a positive urinalysis for cocaine, the Veteran received treatment for drug dependence, and was released from the program in July 1986. However, the investigator found that the Veteran had started using cocaine again after his program completion; he also borrowed money from friends, pawned personal valuables, and withheld his last two paychecks from his family. The investigator also noted that the Veteran would arrive at work late and had trouble making decisions.

The investigator noted that the Veteran informed his family and friends that he was depressed over financial problems, his accomplishments in life, and his inability to beat the drug problems. The investigator further noted that the use of alcohol and cocaine can cause considerable distortion of reality and those with sufficient treatment understand the significance of the use/abuse that frequently leads to increased grief and depression due to their knowledge of the consequences.

The investigator opined that the Veteran was unable to cope with the combination of marital, financial, and personal problems caused by his drug addiction; he started to abuse drugs again following treatment and was depressed by his inability to kick the habit. The investigator found the depression to be compound by the associated problems that drug use causes, which in conjunction with personal feelings of inadequacy eventually led to him taking his own life. 

Lay statements from December 1986 were also of record. One from his wife indicated that the Veteran had started using cocaine again and that objects and money started missing from the house. A lay statement from W.H.H. also noted that the Veteran had returned to drug use and indicated that he was depressed over the state of his career.

As previously noted, a reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances that could lead a rational person to self-destruction. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.302(b). See also Sheets v. Derwinski, 2 Vet. App. 512 (1992). In the present case, there was a reasonable adequate motive for suicide shown by the evidence, such that his suicide can not be considered to have resulted from mental unsoundness. 

The service treatment records indicate that in the months prior to his death, he was not found to have a psychosis, organic brain syndrome, debilitating neurosis, or affective disorder. Furthermore, the lay statements of record indicate that despite the Veteran's drug problem, he was still capable of performing his duties. The record thus indicates that he was mentally sound prior to his death, and capable of performing daily functions and responsibilities, even if slightly impeded by his drug use. 

Additionally, there are numerous reasonable motives of record as to the Veteran's death, including those noted by the December 1986 investigator. The investigator found him to have a combination of marital, financial, and personal problems caused by his drug addiction. The lay statement of W.H.H. similarly noted the Veteran's financial problems and his feelings of discontent with his career. Indeed, the appellant herself reported to the police that she suspected that the Veteran's death might be motivated by his financial troubles. The record thus indicates numerous reasonable motives as to his death. That evidence also does not indicate that the Veteran was mentally unsound and unable to form intent.

The above evidence is both probative and credible in indicating that the Veteran had a reasonable adequate motive for suicide, with circumstances that could lead a rational person to self-destruction. That evidence outweighs the extent that the act of suicide in and of itself is an indication of mental unsoundness. The Board finds the evidence to demonstrate that the Veteran was of sound mind at the time of his death or otherwise capable of forming the intent necessary for self-destruction. Thus, the Board finds that the Veteran's act of suicide constitutes willful misconduct as defined by the regulations and thus does not warrant service connection.

The Board also notes that to the extent that the appellant contends that the Veteran's drug use at the time of his suicide caused his death, the Veteran's progressive and frequent use of drugs to the point of addiction is considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  Additionally, direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty and not the result of the Veteran's own willful misconduct or drug use. 38 C.F.R. § 3.301(a). 

Furthermore, in regards to her October 2007 contention that the Veteran's death should be service connected because the Department of Defense paid his life insurance policy, the Board notes that the applicable law for service connection for cause of death is different than any Department of Defense standard that may have been used in conjunction with payment of the Veteran's life insurance or his burial. The Board is bound by the law and is without authority to grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's suicide was willful misconduct. Thus, the appellant is barred payment of compensation in relation to his death.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for cause of the Veteran's death is reopened for reconsideration. The appeal is granted to this extent only. 

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


